Citation Nr: 0617153	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  99-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of urethritis.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
hiatal hernia with reflux and vascular calcification of 
abdomen.  

5.  Entitlement to service connection for syphilis.  

6.  Entitlement to service connection for right scrotum cyst, 
a malignant growth of the genitourinary system, abnormalities 
of the testicles, spermatocele, and orchitis.  

7.  Entitlement to service connection for squamous papilloma, 
right nostril (claimed as nose cancer, nasal obstruction, 
nose bleeds, and loss of smell).  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for hemorrhoids.  

10.  Entitlement to service connection for ankle and leg 
weakness.  

11.  Entitlement to service connection for disability 
manifested by neck pain.  

12.  Entitlement to service connection for hypertension.  

13.  Entitlement to service connection for a heart 
disability.  

14.  Entitlement to service connection for diabetes mellitus.  

15.  Entitlement to service connection for multiple cancers, 
to include leukemia, lung cancer, skin cancer, cancer of the 
thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile ducts, gall bladder, liver, and 
multiple myeloma, to include as due to exposure to ionizing 
radiation.  

16.  Entitlement to service connection for nicotine 
addiction.  

17.  Entitlement to service connection for nonmalignant 
chronic respiratory disease, to include as due to exposure to 
toxic chemicals and tobacco use.  

18.  Entitlement to service connection for pneumoconiosis and 
silicosis, to include as the result of asbestos exposure and 
radiation exposure.  

19.  Entitlement to service connection for prostate cancer 
with bladder and urethra conditions, to include as due to 
exposure to ionizing radiation.  

20.  Entitlement to service connection for cellulitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran testified before a Hearing Officer at a hearing held 
at the RO in October 1998.  

Review of the record shows that in April 2003 the veteran 
filed a VA Form 21-4138, Statement in Support of Claim, in 
which he stated he was claiming service connection for 
diabetes mellitus, respiratory cancers, including cancer of 
the lung, bronchus, larynx, and trachea; other diseases on 
his list included laryngitis, bronchitis, empysema, asthma, 
chronic obstructive pulmonary disease (COPD) and 
nonlymphocytic leukemia.  Claims that have been adjudicated 
and are on appeal include service connection for leukemia, 
diabetes mellitus, and lung cancer as well as non-malignant 
chronic respiratory disease, and those diseases include 
bronchitis, emphysema, asthma, and COPD.  There is no 
indication, however, that the RO has adjudicated the claims 
for service connection for cancer of the bronchus, larynx, or 
trachea, nor is there indication that the RO has adjudicated 
entitlement to service connection for laryngitis.  The Board 
therefore refers these claims to the RO for action as 
appropriate.  

The issues of entitlement to service connection for: 
bilateral hearing loss and  tinnitus; the application to 
reopen the claims for service connection for urethritis and a 
hiatal hernia with reflux and vascular calcification of the 
abdomen; and the claims for service connection for nicotine 
dependence, chronic respiratory disease (including 
bronchitis, emphysema, asthma, and COPD), to include as due 
to exposure to toxic chemicals and tobacco use; 
pneumoconiosis and silicosis, to include as the result of 
asbestos exposure and radiation exposure; prostate cancer 
with bladder and urethra conditions, to include as due to 
exposure to ionizing radiation; and cellulitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in August 1992, the Board denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus; in a decision dated in September 1993 the RO 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for bilateral hearing loss; the RO informed the 
veteran of that decision and provided him notice of his 
appellate rights in September 1993; the veteran did not 
appeal the RO decision.  

2.  With respect to bilateral hearing loss, the evidence 
received since the September 1993 rating decision bears 
directly and substantially on the specific matter under 
consideration, is not redundant or cumulative of evidence 
previously of record, and is so significant in connection in 
connection with evidence previously assembled that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.  

3.  With respect to tinnitus, the evidence received since the 
August 1992 Board decision bears directly and substantially 
on the specific matter under consideration, is not redundant 
or cumulative of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
tinnitus.  

4.  The competent evidence does not demonstrate that the 
veteran has syphilis or residuals thereof linked to any 
incident of or finding recorded during service.  

5.  The competent evidence does not demonstrate that the 
veteran has a malignant growth of the genitourinary system, 
and there is no competent evidence that any right scrotum 
cyst, abnormalities of the testicles, spermatocele, or 
orchitis is related to service.  

6.  There is no competent evidence that the veteran's nasal 
cancer with obstruction, nose bleeds, and loss of smell is 
related to service.  

7.  There is no competent evidence of the presence of any 
current headache disability that had its onset in service or 
is causally related to service or any incident of service.  

8.  There is no competent evidence that the veteran's 
hemorrhoids were present in service or are causally related 
to service or any incident of service.  

9.  There is no competent evidence that any current ankle and 
leg weakness, with manifestations including intermittent 
swelling of the right lower extremity, was present in service 
or is causally related to service or any incident of service.  

10.  There is no competent evidence that any current 
disability manifested by neck pain had its onset in service 
or is causally related to service or any incident of service.  

11.  There is no competent evidence that the veteran's 
hypertension, first diagnosed many years after service, is 
related to service or any incident of service.  

12.  There is no competent evidence that any current heart 
disability, including any arteriolosclerosis, which was not 
diagnosed until many years after service, was present in 
service or is related to service or any incident of service.  

13.  The veteran had active service from January 1951 to 
March 1954, to include active duty in Korea; there is no 
competent evidence of in-service exposure to herbicides; 
there is no competent evidence that the veteran's diabetes 
mellitus, first diagnosed many years after service, is 
related to service or any incident of service.   

14.  There is no competent evidence that the veteran has 
leukemia, lung cancer, skin cancer, cancer of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, liver, or multiple 
myeloma, all claimed due to exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The August 1992 Board decision that denied service 
connection for bilateral hearing loss and tinnitus is final 
as is the March 1997 the RO rating decision in which the RO 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 7104, 
7107 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2005).  

2.  Evidence received since the March 1997 RO decision that 
had continued the denial of service connection for bilateral 
hearing loss and was the last final decision on the claim, is 
new and material to reopen the claim of service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001) (as effective for claims 
filed prior to August 29, 2001).  

3.  Evidence received since the August 1992 Board decision, 
which was the last final decision on the issue of service 
connection for tinnitus, is new and material to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001) (as 
effective for claims filed prior to August 29, 2001).  

4.  Service connection for syphilis is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

5.  Service connection for a right scrotum cyst, a malignant 
growth of the genitourinary system, abnormalities of the 
testicles, spermatocele, and orchitis is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

6.  Service connection for squamous papilloma, right nostril 
(claimed as nose cancer, nasal obstruction, nose bleeds, and 
loss of smell) is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

7.  Service connection for headaches is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

8.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

9.  Service connection for ankle and leg weakness, with 
manifestations including intermittent swelling of the right 
lower extremity, is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

10.  Service connection for disability manifested by neck 
pain is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

11.  Service connection for hypertension and is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

13.  Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

14.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

15.  Service connection for multiple cancers, to include 
leukemia, lung cancer, skin cancer, cancer of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, liver, and multiple 
myeloma, to include as due to exposure to ionizing radiation, 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

There was a significant change in the law during the pendency 
of the veteran's appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2005).  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  These new provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2003 RO rating decision, the October 
1998 and July 2003 statements of the case, the December 2005 
supplemental statement of the case, and the April 2003 and 
May 2004 letters sent to the veteran by VA, adequately 
informed him of the information and evidence needed to 
substantiate his claims and notified him what evidence VA 
would obtain and what evidence he should provide.  

The statements of the case and supplemental statements of the 
case set forth the laws and regulations applicable to service 
connection claims including those regulations applicable to 
claims involving exposure to ionizing radiation, mustard gas, 
and herbicides.  The October 1998 statement of the case 
provided the veteran notice of the definition of new and 
material evidence required to reopen the previously denied 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus while the April 2005 statement of 
the case provided the veteran notice of the definition of new 
and material evidence as it applies to reopening of the 
previously denied claims of service connection for hiatus 
hernia with reflux and vascular calcification of abdomen and 
service connection for residuals of urethritis.  

In addition, in letters dated in June 2003, May 2004, June 
2004, and December 2004, the RO explained that to establish 
entitlement to service-connected compensation benefits the 
evidence must show three things: (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
his current disability and an injury, disease, or event in 
service.  The letters explained that medical evidence would 
show a current disability and that medical records or medical 
opinions usually showed whether there was a relationship 
between a current disability and service.  In addition, the 
letters advised the veteran that he could submit or identify 
nonmedical as well as medical evidence in support of his 
claims.  

The letters notified the veteran that if needed for his 
claim, VA would request all records held by Federal agencies, 
to include his service medical records or other military 
records, and medical records at VA hospitals.  It also told 
the veteran that VA would make reasonable efforts to help get 
private records and other evidence he identified if he 
furnished appropriate release authorizations.  VA said that 
it would notify the veteran if it had problems obtaining such 
evidence and emphasized to the veteran that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  The May 2004, June 2004, and December 2004 letters 
also specifically requested that the veteran send VA any 
evidence in his possession that pertains to his claims.  

While the required notice was not provided prior to the 
initial decisions pertaining to all of the claims decided 
here, several of the claims that initiated the appeal were 
decided in 1998, which was prior to enactment of the VCAA in 
November 2000.  After the notice was provided, those claims 
were readjudicated, and supplemental statements of the case 
have been provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Further, notice was complete prior to the transfer 
of the veteran's case to the Board in October 2005, and the 
content of the notice complied with the requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, all necessary action has been taken to 
provide the veteran with notice required by the VCAA and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in its decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), and Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  Mayfield, supra (due process concerns 
with respect to VCAA notice must be pled with specificity).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records and some VA 
medical records were previously of record.  The RO has 
obtained additional VA medical records identified by the 
veteran and has made repeated requests for copies of 
treatment records from numerous private health care providers 
identified by the veteran, and additional records have been 
received as a result of these requests.  

With regard to the application to reopen the claims for 
service connection for hiatus hernia with reflux and vascular 
calcification of abdomen and service connection for residuals 
of urethritis, there is no duty to provide an examination or 
medical opinion except when new and material evidence has 
been presented or secured, as described in section 5108 of 
title 38 United States Code.  38 U.S.C.A. § 5103A(f).  Since 
the prior final denials of these claims by the RO, VA has 
received no material evidence on the matter of whether these 
claimed disabilities are related to the veteran's military 
service.  Providing a medical examination or obtaining a 
medical opinion would, under the circumstances, constitute a 
de facto reopening of the claims where no pertinent evidence 
has been received since the last final denial.  The VCAA does 
not require that a claim be reopened where no new and 
material evidence has been received.  See 38 U.S.C.A. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C )(iii).  

As to any duty to provide an examination and/or seek a 
medical opinion with respect to the remaining service 
connection claims decided by the Board at this time, the 
Board notes that in the case of claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c), (d).  

The Board finds that with no competent evidence of abnormal 
findings relating to any of the multitude of claimed diseases 
other than intracellular diplococci during service or for 
decades thereafter and no competent evidence the presence of 
current residuals of syphilis and no competent evidence that 
supports or suggests any contended relationship of the 
veteran's claimed disabilities to service, there is no duty 
to provide an examination or medical opinion with respect to 
the claims for service connection decided herein.  Id.; see 
also Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service Connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain conditions, including hypertension, arteriosclerosis, 
diabetes mellitus, leukemia, and malignant tumors, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection based on exposure to herbicides 

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for a number of diseases, to include 
respiratory cancers and Type II diabetes mellitus.  38 C.F.R. 
§ 3.309(e).  (Emphasis added.)  

The veteran had active duty from January 1951 to March 1954, 
to include service in Korea.  He did not have any subsequent 
service, to include active duty in Vietnam, and it is not 
contended otherwise. 

Service connection based on exposure to mustard gas

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or COPD; or (3) full- body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.

Service connection based on exposure to ionizing radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1004).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following:  (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2005).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) made in 2001 revised the 
standard for new and material evidence, and those amendments 
apply to claims filed on or after August 29, 2001, and the 
regulation as in effect prior to that date applies to claims 
file prior to August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Under either definition, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claims

Bilateral hearing loss and tinnitus

(i) Background

In a decision dated in August 1992, the Board determined that 
new and material evidence had been received to reopen the 
veteran's claim of service connection for hearing loss, which 
had been denied previously in an unappealed RO decision dated 
in March 1970.  In the same August 1992 decision the Board 
denied the claims for service connection for bilateral 
hearing loss and tinnitus on the merits, finding that chronic 
hearing loss and tinnitus were not present in service or for 
a number of years thereafter and finding that these 
conditions were not the result of acoustic trauma or other 
incidents of service.  

Subsequently, in an unappealed rating decision dated in the 
March 1993, the RO determined that new and material evidence 
had not been received to reopen the claim for service 
connection for bilateral hearing loss.  The most recent final 
denial of the claim for service connection for bilateral 
hearing loss is dated in September 1993 at which time the RO 
again determined that new and material evidence had not been 
received to reopen the claim, and in a September 1993 letter 
the RO notified the veteran of its decision and informed him 
of his appellate rights.  

The veteran did not file a notice of disagreement with the 
September 1993 decision, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  Rather, in a VA Form 21-4138, 
Statement in Support of Claim, received at the RO in 
November 1994, the veteran requested a service-connected 
rating for hearing loss.  In a rating decision dated in March 
1997, the RO determined that new and material had not been 
received to reopen the claim of entitlement to service 
connection for bilateral hearing loss, and the Board 
construes a statement received from the veteran in June 1997 
in which he requested reconsideration of the March 1997 
decision as his notice of disagreement with that decision.  
In rating decisions dated in January 1998 and September 1998, 
the RO continued to find that new and material evidence had 
not been received to reopen the claim for service connection 
for bilateral hearing loss, and in the September 1998 
decision, the RO also determined that new and material 
evidence had not been received to reopen the claim for 
service connection for tinnitus.  The veteran disagreed with 
that decision.  

In its December 2004 supplemental statement of the case, the 
RO stated that because additional medical records showed 
treatment for severe hearing loss and tinnitus, it considered 
the claims reopened.  It then stated that it denied service 
connection for hearing loss and tinnitus because there is no 
evidence of hearing loss and tinnitus shown during military 
service and no evidence showing a relationship between the 
veteran's current hearing loss and tinnitus and his military 
service.  

Although the RO reopened the claims and readjudicated them on 
the merits, the Board must still address the matter of new 
and material evidence here.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted).  

In view of the foregoing, the Board must determine whether 
new and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss since 
the last final denial of that claim by the RO in 
September 1993 and whether new and material evidence has been 
received to reopen the claim for service connection for 
tinnitus since the last final denial of that claim, which was 
the Board's decision in August 1992.  

Evidence of record at the time of the August 1992 Board 
decision included service medical records showing that at the 
veteran's service enlistment examination in January 1951, the 
examiner evaluated the veteran's whispered voice hearing 
as 15/15 in each ear.  Service chronological medical records 
do not include complaint, finding, or diagnosis relating to 
hearing loss or tinnitus.  The records do not include a 
service separation examination report.  

Other evidence in the file in August 1992 included letters 
and reports from private health care providers dated in 1988, 
wherein they evaluated the veteran as having sensorineural 
hearing loss.  Also of record were VA and Beltone audiograms 
dated in 1989 and 1991 and a May 1989 letter from a private 
otolaryngologist, M.E., M.D., certifying that the veteran had 
had an audiogram in December 1988, which showed hearing 
impairment in both ears.  

At the time of the August 1992 Board decision, the record 
also included the transcript of a hearing conducted at the RO 
in September 1990.  The veteran testified that he first 
noticed hearing loss and ringing in his ears when he was 
working in the field artillery with 105 howitzers while he 
was in Arkansas.  He further stated that he had additional 
noise exposure in service from 50 and 30 caliber machine guns 
and from bazookas and had no ear protection in service.  The 
veteran also testified that his first hearing test after 
service was at the VA Medical Center (VAMC) in Los Angeles in 
1956, and that after service, in 1976, he was exposed to some 
loud noises.  

Other evidence of record consisted of a February 1991 
notarized statement from the veteran's brother who reported 
the veteran had hearing loss when he was discharged from 
service in 1954.  The veteran's brother said he began to 
notice that the veteran would hold his head to one side when 
spoken to and that through the years the veteran's hearing 
loss had become worse.  

In separate notarized statements dated in March 1991, two 
friends of the veteran indicated they had known the veteran 
before service and they both noticed that when he came home 
from service, he had developed hearing problems and had 
difficulty hearing during normal conversations with friends.  
Evidence received subsequent to the August 1992 Board 
decision (the last final denial of service connection for 
tinnitus) but prior to the September 1993 RO decision (the 
last final denial of service connection for bilateral hearing 
loss) includes private audiogram results, including test 
results for the veteran's employer.  That form indicates the 
veteran's employment date was in May 1976, and the form shows 
baseline audiogram results obtained in July 1981, test 
results from December 1984, and test results dated in 
November 1986.  Also added was a February 1988 audiogram from 
D.W., M.D., and a February 1989 letter in which he stated 
that he had seen the veteran in February 1988 after he failed 
a hearing test at work.  Dr. D.W. stated that the February 
1988 audiogram showed severe high frequency sensorineural 
loss.  Dr. D.W. stated the veteran had no other risk factors 
save for noise exposure at work.  Dr. D.W. said that it would 
be his opinion that the veteran's hearing loss was secondary 
to noise exposure in the absence of other risk factors.  

Other added evidence included a February 1989 letter from 
E.C., M.D., who noted that he had seen the veteran in May 
1988 with complaints of dizziness, tinnitus, and a headache, 
which responded to medication.  Dr. E.C. said the veteran 
also complained of sudden loss of hearing.  He noted that 
audiometry performed by M.T., M.D, (dated in June 1988 and 
also added to the record) showed significant loss of hearing.  

In an April 1991 letter, also added to the record, P.A., 
M.D., stated that he had on that date seen the veteran, who 
had very poor speech understanding due to poor hearing.  Dr. 
P.A. stated that the veteran said his hearing loss started in 
the mid 1950s and its cause was unknown.  The audiogram 
performed by Dr. P.A. in April 1991 was also added to the 
record, and in his April 1991 letter Dr. P.A. reported that 
audiometric findings demonstrated the right ear to have a 
mild sensorineural hearing loss and the left ear to have a 
severe sensorineural hearing loss.  

In its September 1993 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for bilateral hearing loss.  The 
evidence outlined in the following paragraphs was added to 
the record subsequent to the September 1993 rating decision.  

Added evidence includes clinical records from Dr. M.E. dated 
from March 1987 to January 1990.  In a letter dated in March 
1987, Dr. M.E. noted the veteran had some decrease in 
hearing.  In a December 1988 clinical record, Dr. M.E. noted 
that the veteran complained of tinnitus in the left ear and 
decreased hearing and reported that he had worked around loud 
noises for several years.  Dr. M.E. noted that an audiogram 
showed severe sensorineural hearing loss bilaterally.  In 
January 1990 the veteran reported that his hearing had become 
worse.  The added records include a January 1990 audiogram in 
which Dr. M.E. remarked that this audiogram continued to be 
consistent with an organic cause for the veteran's hearing 
loss, and he recommended that the veteran follow up with 
suggestions for amplification and annual audiograms.  In a 
January 1990 letter, Dr. M.E. stated that the veteran 
continued to complain of tinnitus and an audiogram showed 
essentially the same hearing loss as had been reported in 
December 1988.  

Added evidence also includes VA outpatient records showing 
that in May 1989 the veteran was seen in the ENT clinic with 
a history of bilateral hearing loss associated with tinnitus.  
He was noted to have a history of noise trauma.  At that 
visit and at a June 1989 ENT visit, audiogram results were 
noted, and the May 1989 VA audiological evaluation report was 
also added to the claims file.  The ENT impression in June 
1989 was moderate sensorineural hearing loss, left greater 
than right, mildly asymmetric with symmetric discrimination.  

Also added was the record of a VA ENT clinic visit in April 
1990.  The veteran stated that he had hearing loss after 
exposure to artillery fire and was being seen for evaluation 
of continued tinnitus and complaints of hearing loss.  After 
examination and evaluation of an audiogram, the impression 
was moderate bilateral sensorineural hearing loss most likely 
from noise exposure during military service.  The April 1990 
VA audiological evaluation report was also added to the 
record, and in a consultation report, the audiologist stated 
that this audiogram was consistent with the previous test 
done in May 1989.  

Added to the record was a VA hospital summary for 
hospitalization for treatment of a ruptured popliteal cyst in 
November 1992.  In that summary, it was noted that the 
veteran had a history of bilateral hearing loss, chronic over 
the past five to ten years.  

Other added evidence includes an October 1993 VA audiogram 
showing a diagnosis of bilateral sensorineural hearing loss, 
and a VA outpatient record showing the veteran was issued 
hearing aids in November 1994.  After a VA audiogram in March 
1995, the diagnosis was bilateral sensorineural hearing loss.  
At a VA ear, nose, and throat clinic visit on the same date, 
the examiner stated the veteran was known to have a certain 
amount of deafness in the early 1950s.  The veteran's history 
was having been in the artillery from 1951 to 1954, and the 
veteran reported that in 1956 a doctor told him he at a 
hearing loss at 1500.  The examiner commented that his was 
presumably high frequency "above this."  The veteran also 
gave a history of having been exposed to more noise at work 
for some years.  At the March 1995 visit, the veteran stated 
that two weeks earlier he had hearing loss for a day and it 
came back spontaneously.  He said he had no dizziness but had 
tinnitus "all the time."  The examiner noted the audiogram 
results that had been obtained earlier that day.  At that 
time the claims file did not include the second page of the 
report of the March 1995 ENT visit.  

Also added to the record was the complete two-page report of 
the March 1995 VA ENT visit, with the added second page being 
new and showing that the physician's diagnosis was bilateral 
high frequency sensorineural hearing loss due to noise.  

Also added were VA outpatient records showing the veteran was 
seen in a walk-in clinic in February 1998 with complaints of 
decreased hearing.  At an ENT clinic visit in early March 
1998 the veteran gave a history of having had three episodes 
of sudden deafness that lasted about 3.5 seconds each in the 
past 40 years.  He also reported some left ear tinnitus.  
Other added records included the report of a March 1998 VA 
audiological consultation report and audiological evaluation 
report in which the audiologist noted there was severe high 
frequency sensorineural hearing loss with a slight decrease 
in thresholds since the last examination in October 1993.  It 
was also noted that the veteran complained of constant 
bilateral tinnitus.  

At an RO hearing in October 1998, the veteran testified that 
he had been pursuing his claim for service connection for 
hearing loss since 1956.  He testified that doctors at St. 
Paul's Hospital who had evaluated his hearing said he had a 
50 percent permanent hearing loss.  He said that the doctors 
told him it was related to his having been in the field 
artillery in service and that this kind of hearing loss would 
not have been due to his civilian work.  

In November 1998, the veteran submitted copies of private 
audiograms, office records, and private health care provider 
letters that were previously of record.  

In a letter dated in February 1999, Dr. D.W. stated that he 
saw the veteran for the first time in 1988.  He said that at 
that time the veteran's risk factors for his severe 
sensorineural hearing loss was [sic] exposure to noise.  Dr. 
D.W. stated that while in the army, the veteran worked in 
field artillery.  Dr. D.W. stated that since 1988 the veteran 
had developed diabetes, which was a risk but that the veteran 
had only had mild hearing loss worsening in 10 years, as one 
would expect.  Dr. D.W. said that it was his opinion that the 
veteran's hearing loss was probably from his army noise 
exposure and should be considered service related.  With Dr. 
D.W.'s letter were the report of a February 1999 audiogram 
and a copy of Dr. D.W.'s February 1989 letter, which was 
previously of record.  

In a July 1999 letter, P. S., D.O., stated that the veteran 
had presented to his office on that date.  Dr. P.S. stated 
that the veteran had a marked hearing deficit, which the 
veteran equated to his military service in the field 
artillery.  

At a VA audiological examination in December 2002, the 
veteran underwent audiometry testing and clinical 
examination.  The physician who conducted the clinical 
examination noted that the veteran served on active duty from 
1951 to 1954 and that the veteran indicated that he served in 
combat in Korea.  The physician stated that the veteran felt 
that he had some loss of hearing while he was in the 
military.  The physician noted that the veteran had 
complained of bilateral progressive hearing loss over the 
years and for the past ten years had complained of bilateral 
tinnitus, which was now constant.  The physician noted that 
the audiogram done on the day of the clinical examination 
revealed a bilateral high frequency sensorineural hearing 
loss with reduced discrimination scores.  The physician said 
that his review of the veteran's claims file failed to 
document hearing loss or tinnitus while the veteran was on 
active duty.  The diagnosis after examination was bilateral 
high frequency sensorineural hearing loss and bilateral 
constant tinnitus.  

At the December 2002 examination, the physician said that 
since there was no documentation of hearing loss or tinnitus 
while on active duty, it was his opinion that it was less 
likely than not that the veteran's current hearing loss and 
tinnitus were related to noise exposure or acoustic trauma 
that occurred while on active duty.  The physician said that 
it would appear most likely that the veteran's hearing loss 
and tinnitus had occurred subsequent to separation from 
service as a result of a combination of genetic and 
environmental factors.  

VA outpatient records dated from October 2000 to July 2004 
show that the veteran reported bilateral hearing loss and 
tinnitus as continuing problems, and the assessment at a VA 
outpatient visit in November 2004 included sensorineural 
hearing loss, subjective tinnitus, and presbycusis.  

(ii) Analysis

As noted earlier, amendments to 38 C.F.R. § 3.156(a) revised 
the standard for new and material evidence, and those 
amendments apply to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Because the veteran filed the petitions to reopen his claims 
for service connection for bilateral hearing loss and 
tinnitus in the 1990s, 38 C.F.R. § 3.156(a) as in effect 
prior to August 29, 2001, applies.  

As applicable to the hearing loss and tinnitus claims, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

As to evidence received since the prior final denials of the 
claims for service connection for bilateral hearing loss and 
tinnitus, the Board finds the May 1989 VA ENT clinic note 
associating the veteran's bilateral hearing loss with 
tinnitus by history, the April 1990 VA ENT clinic note in 
which it was the physician's opinion that the veteran's 
bilateral sensorineural hearing loss was most likely from 
noise exposure during military service, and Dr. D.W.'s 
February 1999 letter in which he stated that it was his 
opinion that the veteran's hearing loss was probably from his 
army noise exposure are new and material evidence.  Though by 
history, this evidence associates the veteran's tinnitus with 
his bilateral hearing loss and in turn associates the hearing 
loss with noise exposure during his military service, which 
is a vital matter here as the absence of a relationship of 
the veteran's hearing loss and tinnitus to any incident of 
service was a basis for the prior denials of the claims.  
Neither the VA outpatient records nor Dr. D.W.'s February 
1999 letter was of record prior to August 1992 or September 
1993, and none of this evidence is duplicative or cumulative 
of evidence previously of record.  Further, the evidence 
bears directly and substantially on the matter of the 
relationship between the veteran's tinnitus, hearing loss, 
and noise exposure in service.  

Remembering that this evidence is to be assumed credible for 
the purposes of determining whether a claim should be 
reopened, the Board finds the May 1989 and April 1990 VA ENT 
clinical records and Dr. D.W.'s February 1999 letter so 
significant that they must be considered to fairly decide the 
merits of the claims.  This new evidence therefore serves to 
reopen the claims of entitlement to service connection for 
bilateral hearing loss and service connection for tinnitus.  

Syphilis 

The veteran is seeking service connection for syphilis.  
Service medical records show that he was seen on multiple 
occasions for complaints of urethral discharge.  In March 
1952, the diagnosis was acute urethritis due to gonococcus, 
and the veteran was treated with penicillin.  In July 1952, 
the veteran reported to the venereal disease clinic with a 
urethral discharge of seven days duration with his last 
unprotected sexual contact having been eleven days earlier.  
A laboratory test on a urethral discharge specimen was 
positive for intracellular diplococci.  The final diagnosis 
was new urethritis, acute, due to gonococcus, confirmed by 
positive smear for gram negative intracellular diplococci.  
The veteran received penicillin therapy and was returned to 
duty the same day.  

In January 1953, the veteran reported to the venereal disease 
clinic with urethral discharge of one day's duration, and he 
reported that his last sexual contact had been five days 
earlier and that he had used a condom.  A laboratory smear of 
the urethral discharge showed many gram negative 
intracellular diplococci.  The diagnosis was new urethritis, 
acute, due to gonococcus, confirmed by positive smear for 
gram negative intracellular diplococci.  The veteran received 
penicillin therapy and was returned to duty the same day.  
(The Board parenthetically notes that the issue of whether 
new and material evidence has been received to reopen a claim 
for service connection for urethritis, to include secondary 
urethral stricture (see January 1993 VA medical record) and 
as due to in-service episodes of gonococcus infection, is a 
separate issue on appeal and is addressed in the remand 
below.)

The service medical records include serology reports of 
flocculation studies done in July 1952, August 1952, October 
1952, November 1952, December 1952, January 1953, February 
1953, March 1953, April 1953, and May 1953.  All reports were 
negative.  

The veteran filed his claim for service connection for 
syphilis with an in-service history of intracellular 
diplococci in May 2003.  He has reported that in service he 
was treated several times for a clear liquid discharge and 
that in 1954, within months after discharge from service, he 
was treated by a private physician who gave him a shot for 
heavy discharge.  The veteran also reports that on one 
occasion in 1955 a different physician gave him a shot for 
clear liquid discharge.  The veteran has reported that these 
physicians are deceased as is another private physician, 
E.C., M.D., who reportedly treated him in his office for 
discharge during the 1980s.  

While the record includes a February 1989 letter from Dr. 
E.C. to the Texas Industrial Accident Board outlining 
treatment of the veteran from January 1980, it does not 
mention urethral discharge.  The veteran has submitted 
records from a private medical clinic showing that he was 
seen there in March 1988, and the diagnosis reported by V.S., 
M.D., was "? Syphilis ?"  A laboratory report from the same 
clinic and dated later in March 1988 shows that rapid plasma 
reagin and microhemagglutination-Treponema pallidum tests 
were nonreactive.  

VA medical records show the veteran was seen in a VA medicine 
clinic in January 1993 with complaints of dysuria and 
difficulty urinating.  He was noted to have a history of 
gonorrhea.  He was referred to the urology clinic with a 
provisional diagnosis of urethral stricture from past 
gonorrhea.  Later records show that at a scheduled VA clinic 
visit in April 1993, it was noted that the veteran had had a 
genitourinary examination in February 1993 and with respect 
to that examination only noted that the prostate was normal; 
the assessment after the April 1993 visit concerned only 
diabetes mellitus, a Baker's cyst, and neuropathy symptoms.  

No later VA medical records, that is, those dated from 1993 
through 2004, nor any other private medical records mention 
syphilis.  An office note from D.G., M.D., dated in June 
2003, shows that the veteran complained that his body ached 
all over and that in July 1952 and January 1953, the military 
found diplococci.  The veteran wanted to know whether that 
could cause the problems he was currently having.  Dr. D.G. 
stated there was no correlation.  

Remembering that to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury, the 
preponderance of the evidence is against the claim for 
service connection for syphilis and intracellular diplococci.  
With respect to the claim for syphilis, the one post-service 
medical report that mentions the word syphilis is the March 
1988 emergency clinic report showing the diagnosis as 
question of syphilis, but laboratory studies that were 
completed two weeks later were nonreactive and did not 
confirm the diagnosis.  This was in 1988, years before the 
veteran filed the claim in 2003 and does not provide medical 
evidence of current disability in terms of syphilis.  
Further, with all of the many serology reports of 
flocculation studies done during service being negative, 
there is no medical evidence of syphilis in service, nor is 
there any medical evidence connecting any claimed post-
service syphilis to service or any incident of service.  

As outlined in the general discussion of the law and 
regulations related to service connection, in order to be 
considered for service connection, a claimant must first have 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  The absence of medical evidence that the 
veteran currently has syphilis or residuals thereof precludes 
a grant of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The Board is left with the veteran's own statements in which 
he implicitly contends that he has syphilis or residuals 
thereof that are related to service.  The record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  While the veteran is 
competent to report that he has experienced urethral 
discharge since service, that is, in 1954, 1955, and in the 
1980's, it is now well established that a lay person such as 
the veteran is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders, and his 
opinion that he has syphilis or residuals thereof that are 
causally related service or any incident of service is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the Board finds that the competent evidence does not 
demonstrate that the veteran has syphilis or residuals 
thereof that are related to service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application 38 U.S.C.A. § 5107(b); See 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Right scrotum cyst, a malignant growth of the genitourinary 
system, abnormalities of the testicles, spermatocele, and 
orchitis

The RO has construed a statement received from the veteran in 
October 1996 as raising a claim for service connection for a 
right scrotum cyst, a malignant growth of the genitourinary 
system (other than prostate cancer-see below for analysis of 
this separate claim), abnormalities of the testicles, 
spermatocele, and orchitis.  

With respect to the claim under consideration, the veteran's 
service medical records include no complaint, finding, 
impression, assessment, or diagnosis indicative of the 
presence of a right scrotum cyst, a malignant growth of the 
genitourinary system, abnormalities of the testicles, a 
spermatocele, or orchitis.  

The post-service evidence of record includes no evidence of a 
malignant growth of the genitourinary system other than 
prostate cancer at any time since service.  Those records do 
show that at an October 1994 VA examination, the physician 
noted the presence of a 2-centimeter cyst in the right side 
of the scrotum.  In the report of a VA ultrasound study of 
the testicles in July 1995, the radiologist reported that 
ultrasonic examination showed a varicocele inferior to the 
right testicle.  The physician stated that he saw no other 
abnormality.  A VA urology consultation report dated in 
October 1995 shows that the veteran was referred because of a 
scrotal mass for several years.  Examination revealed a 
tender spermatocele.  

VA outpatient records indicate that the veteran was treated 
in April 2000 for suspected orchitis/epididymitis with 
resolution of right lower quadrant and right testis pain that 
recurred in May 2000.  At that time, the assessment after 
examination was recurrent orchitis.  Medication and hot sitz 
baths were prescribed.  At a VA outpatient visit in July 
2000, the veteran complained of increased right scrotal pain; 
physical examination of the genitalia revealed no scrotal 
tenderness.  At an October 2000 VA outpatient visit, it was 
noted that the veteran's past medical history included 
orchitis/epididymis.  

Records from Plaza Medical Center show that the veteran was 
seen in the Emergency Department in August 2001 with 
complaints of sharp pain in the in the lower right quadrant 
and chronic scrotal pain.  After examination, the impression 
was abdominal pain and varicocele, left greater than right, 
testes.  At a VA outpatient visit in August 2001, the veteran 
reported that he was there for follow-up on his emergency 
room visit to Plaza Medical Center.  The veteran told the 
physician that he had had left scrotal swelling for several 
months.  On examination of the left scrotal epididymitis 
area, the physician noted vague soft nontender densities.  

VA outpatient clinic notes dated in January 2002, May 2002, 
December 2002, and August 2003 include orchitis/epididymis on 
the veteran's list of problems.  

Relative to the aspect of this claim that includes a 
malignant growth of the genitourinary system (other than 
prostate cancer, which will be addressed separately), the 
record includes no evidence of such a disorder in service or 
at any time after service.  In the absence of showing current 
disability relative to a malignant growth of the 
genitourinary system, that aspect of the claim fails as there 
is no evidence of current disability, which is an essential 
element that must be met for the veteran to prevail on the 
claim.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

As outlined above, a VA physician identified a right scrotal 
cyst in 1994, a VA urologist noted a tender spermatocele in 
October 1995, VA outpatient records dated in 2002 and 2003 
list orchitis as a continuing problem for the veteran, and 
the testicular varicoceles identified by the private 
physician in 2001 are arguably abnormalities of the 
testicles.  To the extent that these records represent 
evidence of current disability, this is not enough to support 
the service connection claim because there is neither 
evidence of any such disability in service nor is there 
medical evidence that relates any such current disability to 
service or any incident of service.  

To the extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the negative post-service medical evidence.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The veteran's implicit contention that his right scrotum 
cyst, abnormalities of the testicles, a spermatocele, and 
orchitis are etiologically related to service is not 
competent evidence of causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
service connection is not warranted for a right scrotum cyst, 
a malignant growth of the genitourinary system, abnormalities 
of the testicles, a spermatocele, or orchitis.  38 U.S.C.A. § 
5107(b); Gilbert, supra; Ortiz, supra. 

Squamous papilloma, right nostril (claimed as nose cancer, 
nasal obstruction, nose bleeds, and loss of smell)

The veteran's service medical records show that on one 
occasion the veteran was seen with the complaint that his 
nose was stopped up, and medication was prescribed.  The 
service medical records are otherwise negative for complaint, 
finding, assessment, or diagnosis related to the veteran's 
nose.  

The veteran is seeking service connection for squamous 
papilloma, right nostril (claimed as nose cancer, nasal 
obstruction, nose bleeds, and loss of smell).  Post service 
records show that the veteran was seen by Dr. M.E. in March 
1987 with complaints of irritation of his nose and bleeding 
from the right side of this nose.  In his March 1987 letter, 
Dr. M.E. stated that on examination, the veteran's nose 
showed a small papilloma in the right nasal vestibule.  Dr. 
M.E. excised the papilloma.  He stated that the remainder of 
the lining of the nose seemed to be intact and noted that the 
veteran had a twisted nasal septum with major deviation to 
the left.  

A March 1987 pathology report from Medical Laboratory Service 
Southwest to Dr. M.E. stated that on microscopic examination 
of sections of the right nostril lesion, the epidermis 
demonstrated prominent hyperkeratosis, papillomatosis, and 
irregular acanthosis; there was no cellular atypia or 
evidence of malignancy.  The diagnosis was skin, right 
nostril, excisional biopsy - benign verrucous keratosis 
(squamous papilloma).  In a letter dated later in March 1987, 
Dr. M.E. stated that he had seen the veteran again.  He noted 
that the pathology was that of a benign verrucous papilloma 
of the right nostril and that the area of excision was 
healing nicely.  

Records from Dr. D.W. show that when he first saw the veteran 
in September 1990, physical examination showed the nasal 
mucosa to be quite congested, and the turbinates were 
swollen.  Records from C.B., M.D., show that in October 1990, 
the veteran was noted to have a history of nasal obstruction.  
At a January 1991 visit, Dr. D.W. listed the veteran's 
problems as including rhinitis.  On examination, there was 
nasal mucosa congestion, and the turbinates were swollen with 
some erythema.  In his letter dated in April 1991, Dr. P.A., 
a specialist in otology and neurology, stated that his 
physical examination of the veteran, including the nose, was 
completely within normal limits.  When he examined the 
veteran in June 1991, Dr. D.W. stated the oral and nasal 
mucosa were without lesions.   

A VA outpatient record dated in July 1993 shows the veteran 
was seen on referral because of nasal obstruction and 
discharge.  He reported no history of nasal trauma.  The 
physician said there was septal deviation to the left with 
complete visible obstruction of the airway.  The assessment 
was septal deviation to the left.  

VA medical records show that the veteran was seen in April 
1994 because of nasal congestion and colored drainage.  He 
gave a history of prolonged sneezing up to eight times.  On 
examination of the nose, turbinates were swollen, and the 
nares were patent.  The impression after examination was 
history consistent with perennial rhinitis.  

VA outpatient records show that in January 1996 the veteran 
reported he was experiencing blood-streaked nasal discharge 
in the morning but not during the day.  When seen in a VA 
clinic two days later, the veteran reported that that over 
the past year he had noticed blood-streaked nasal discharge, 
which was usually a combination of dried blood and fresh 
blood.  On examination, the physician noted a lesion in the 
veteran's nose with no active bleeding.  The assessment was 
epistaxis, resolving.  

The only other medical evidence concerning the veteran's nose 
consists of private medical records from Dr. D.G. showing 
that in February 2003, the after treatment for a sinus 
infection, the veteran complained of decreased smell 
sensation.  Office notes and a May 2004 statement from D.M., 
M.D., show he saw the veteran in February 2003 with the 
complaint of loss of smell following a sinus infection, which 
had been treated elsewhere.  Dr. D.M. reported that physical 
examination was within normal limits except for a mild 
deviated septum.  He said that subjective odor tests 
suggested some decrease in the ability to identify some 
odors.  Dr. D.M. stated that no treatment was planned, and no 
other studies were ordered.  When the veteran was seen by Dr. 
D.G. in March 2003, he reported a decreased sense of smell 
and occasional nose bleeds.  In May 2003, the veteran was 
noted to be taking Combivent and said that when he used it, 
he noticed his nose would bleed when he blew it.  The 
physician stated that Combivent was not the cause of the 
veteran's nose bleeds and advised him to continue using it.  
Dr. D.G.'s notes show that in June 2003, the veteran reported 
that his decreased sense of smell was now better.  

Review of the evidence shows no chronic nasal disability in 
service, and the record at no time shows that the veteran has 
been diagnosed as having a nasal cancer, which of course 
precludes further consideration of that aspect of the claim.  
While the medical evidence outlined above shows that the 
veteran reported nose bleeding in 1987 and examination at 
that time showed a deviated nasal septum and a right nasal 
lesion, which was excised and was diagnosed as a squamous 
papilloma, neither Dr. M.E. or any other health care provider 
has related this to service or any incident of service 
including the veteran's one in-service complaint of a stopped 
up nose.  Also, while the veteran was seen with complaints of 
a loss of smell by Dr. D.M. in 2003, and that physician said 
subjective odor tests suggested some decrease in the ability 
to identify some odors, neither he nor any other health care 
provider has related this to the veteran's service.  

To the extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the negative post-service medical evidence.  
See Maxon, supra; Forshey, supra.

As to the veteran's assertions that he has nose cancer and 
that his squamous papilloma, nose bleeds, nasal obstruction, 
and claimed loss of smell, for which he first sought 
treatment more than three decades after service are somehow 
related to service, the Board must again point out that as a 
lay person, the veteran is not competent to provide medical 
opinions such as diagnoses or etiology of medical disorders.  
His opinion that these disorders are related to his nose 
having been stopped up on one occasion in service, or to any 
other incident of service, is therefore entitled to no weight 
of probative value.  Cromley, supra; Espiritu, supra.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  The 
Board therefore concludes that service connection for 
squamous papilloma, right nostril (claimed as nose cancer, 
nasal obstruction, nose bleeds, and loss of smell) is not 
warranted.  

Headaches

Service medical records include no complaint, finding, or 
diagnosis of headaches or a disability manifested by 
headaches during service.  

Post-service, in his February 1989 letter, Dr. E.C. noted 
that he had first seen the veteran in January 1980 and 
recounted the veteran's complaints and diagnoses over the 
years since then.  He noted that in May 1988, the veteran 
complained of dizziness, tinnitus and a headache, which 
responded to medication.  The record also includes a 
September 1990 report from Dr. D.W., in which he notes that 
the veteran reported that he had frequent headaches, both 
frontal and occipital.  At a visit in January 1991, the 
veteran complained of intermittent right frontal headaches.  
The veteran said he noticed this often with coughing, but 
even at other times.  In June 1991, the veteran reported that 
he had been taking some Fiorinal for headaches.  

When the veteran underwent a general physical examination at 
Stop Six Community Health Center in September 1996, he denied 
problems with headaches.  On review of the entire medical 
evidence of record, the Board finds no other reference to 
headaches.  

This claim is another in which the veteran has presented no 
competent evidence of current disability.  It was a statement 
received from the veteran in October 1996 that the RO 
construed as the vetearn's claim of entitlement to service 
connection for headaches.  The veteran has made no arguments 
with respect to his claim for service connection for 
headaches, and with the record devoid of any medical evidence 
of a current diagnosis of a disability manifested by 
headaches at any time during the appeal period, that is, from 
the date of receipt of the claim to the present, this claim 
must fail.  

As noted above, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  Rabideau, supra; Gilpin, supra; Degmetich, 
supra. 

Even assuming a current diagnosis of headaches, the record is 
still devoid of any competent evidence of a nexus between a 
post-service diagnosis of headaches or a disability 
manifested by same and any incident of service.  Moreover, 
there is no medical evidence or even contemporaneously 
recorded lay evidence of headaches during service or for many 
years thereafter.  As noted above, with respect to negative 
evidence, the Court of Appeals for Veterans' Claims (Court) 
has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  Maxon, supra; 
Forshey, supra.  As the preponderance of the evidence is 
against the claim for service connection for headaches, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.    

Hemorrhoids

The veteran's service medical records include no complaint, 
finding, assessment, or diagnosis related to hemorrhoids.  

Post-service medical records show that the veteran was seen 
by R.H., M.D., who, because of the veteran's history of 
rectal bleeding, performed a flexible sigmoidoscopy in May 
1988.  The assessment was internal hemorrhoids and possible 
colon polyp.  A May 1988 pathology report from Pathology 
Consultants of Dallas shows that microscopic examination 
revealed no evidence of any neoplastic or inflammatory 
process.  The pathologist stated that he did not see 
epithelial changes of hyperplastic polyps, adenomatous 
polyps, or villous adenoma.  The diagnosis was:  No 
pathologic diagnosis.  In a letter to the veteran dated in 
May 1988, Dr. R.H. stated that the only findings were 
internal hemorrhoids and the small polyp.  He said he polyp 
was not important and was not something that causes cancer.  

The records of the veteran's visits to Dr. D.W. from 
September 1990 to September 1991 shows that he noted the 
veteran had a history of rectal bleeding with evidence of 
internal hemorrhoids and small sessile polyp that was benign 
on biopsy.  In September 1991, the veteran complained of some 
rectal bleeding.  Dr. D.W. stated that he did not examine the 
veteran on that date.  When the veteran was hospitalized at a 
VA medical center in December 1992 for treatment of 
persistent right calf pain and edema, physical examination 
showed he was guaiac negative on rectal examination.  

At his general medical examination at Stop Six Community 
Health Center in September 1996, the veteran was noted to 
have guaiac positive stool and the plan was for the veteran 
to have a flexible sigmoidoscopy.  Later records from that 
facility do not mention the procedure was done.  A VA 
hospital summary pertaining to hospitalization in November 
1998 for treatment of a ruptured popliteal cyst shows that at 
that time the veteran was guaiac negative on rectal 
examination.  

A VA outpatient record shows that the veteran underwent a 
flexible sigmoidoscopy in May 2001 because of a history of 
blood-streaked stools for approximately ten years.  The 
examination was carried out to 50 centimeters, with no 
lesions noted.  Digital rectal examination revealed no 
intraluminal masses.  

Even assuming a current diagnosis of hemorrhoids, the record 
does not reflect such until 1988, well over 30 years post-
service.  An absence of any medical evidence or even 
contemporaneously recorded lay evidence suggestive of 
hemorrhoids for such a long period of time is significant.  
The Court has held that such negative evidence can be 
determinative.  Maxon, supra; Forshey, supra.  There is no 
medical evidence that indicates a nexus between post-service 
hemorrhoids and the veteran's service.  There again is only 
the veteran's implicit opinion on this matter; the veteran as 
a lay person is not competent to provide medical opinions 
such as diagnoses or etiology of medical disorders, and his 
opinion that his hemorrhoids are causally related to service 
is therefore entitled to no weight of probative value.  
Cromley, supra; Espiritu, supra.  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
service connection is not warranted for hemorrhoids.  
38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Ankle and leg weakness

In the document received from the veteran in October 1996 and 
construed by the RO as including a claim for service 
connection for ankle and leg weakness, the veteran said 
"swollen ankle, leg weakness" without further elaboration.  

The veteran's service medical records show that he was seen 
for complaints of left knee pain in July 1952.  Physical 
examination was negative, and an Ace bandage was prescribed.  
The service medical records include no complaint, finding, 
assessment, or diagnosis that involves either ankle.  

At an office visit in June 1991, Dr. D.W. noted that on 
physical examination, the extremities showed no edema.  
Office records from Dr. C.B show that in September 1991 he 
noted swelling of the veteran's left ankle.  

A VA medical certificate shows that in November 1992, the 
veteran was seen with complaints of swelling of his right 
lower leg from the knee to the toes.  Examination revealed 
that the circumference of the right calf was more than three 
inches larger than that of the left calf.  The examiner said 
there was a swollen "L" calf, which was tender.  The 
impression was thrombophlebitis.  Thereafter, the veteran was 
hospitalized for two weeks in November 1992 because of 
thrombosis in the right calf.  Discharge instructions show 
that the diagnoses at discharge were calf venous thrombosis, 
cellulitis, and Type I diabetes mellitus.  

VA medical records show the veteran was readmitted to the VA 
medical center in December 1992 because of persistent right 
calf pain and edema.  It was noted that his history began in 
September 1992 when he was in a motor vehicle accident and 
reported he had been struck in the popliteal fossa of his 
right leg by the car seat.  Since that time he had had 
persistent swelling and calf pain in his right leg.  It was 
noted that during the November 1992 hospitalization two lower 
extremity ultrasounds were negative for deep venous thrombus.  
During the December 1992 hospitalization the veteran 
underwent lower extremity ultrasound, venogram and MRI scan 
of the lower extremity.  The final diagnosis was ruptured 
popliteal cyst.  

At a VA clinic visit in late December 1992, the veteran was 
noted to have a history of right lower extremity calf 
swelling and pain.  The veteran gave a history of having had 
an ultrasound and lower extremity Doppler venogram, and 
Magnetic Resonance Imaging Study (MRI) that revealed a 
"ruptured cyst right calf."  On examination there was 1+ 
pitting edema up to the mid calf on the right, and the 
assessment was right lower extremity cyst, continue to 
monitor.  

At a VA outpatient clinic visit in April 1993, the physician 
noted that the veteran had been hospitalized in December 1992 
with a ruptured popliteal cyst that had been mistaken for 
cellulitis.  At the April 1993 visit, the veteran reported 
that the leg was much better but that he still had some edema 
in the right calf periodically.  On examination of the right 
lower extremity, there was very mild edema at the ankle.  It 
was nontender.  The assessment included Baker's cyst, now 
relatively less symptomatic.  

A VA medical certificate shows that in January 1994, the 
veteran complained of bilateral pedal edema.  The examiner 
noted that the veteran had had puffiness of his feet for 
years.  An outpatient record and consultation request show 
that in June 1994 the veteran complained of right foot 
swelling and presented with a recurrence of right lower 
extremity swelling, principally below the knee.  A Doppler 
ultrasound of the right lower extremity on that date showed 
normal popliteal circulation, and there was no visible 
thrombus; X-rays of the right ankle and right foot were 
negative.  

The veteran was seen in a VA vascular surgery clinic in 
September 1994 with complaints of swelling in his right foot.  
Examination of the right lower extremity revealed 2+ edema to 
below the mid calf with no lesions.  The impression was mild 
venous stasis.  The veteran was to be fitted for support 
stockings.  

At a VA examination in October 1994, the physician noted that 
the veteran had a history of having had swelling in the right 
leg in 1992, which was thought to be possibly a ruptured 
Baker's cyst.  The physician said the veteran had marked 
swelling and had trouble with this swelling in the right leg 
for several years and now still had some swelling in the 
right leg compared to the left.  On examination, the right 
calf was enlarged compared to the left, and edema was 
nonpitting.  

Records from Huguley Memorial Medical Center show that when 
the veteran was seen there in early September 1996 with 
complaints of swelling of the right leg, and examination was 
positive for edema of the right lower extremity.  The 
clinical diagnosis was rule out deep vein thrombosis right 
lower extremity.  Lower extremity venous imaging done on the 
same date showed no evidence of acute deep vein thrombosis in 
the right lower extremity.  

At the general physical examination at Stop Six Community 
Health Center in September 1996, the physician noted that the 
veteran had a history of deep venous thrombosis in the right 
leg and had since had chronic lower extremity swelling on the 
right.  The veteran said this had been examined recently by 
venous Doppler at Huguley and was negative.  On examination, 
there was 1+ edema on the right lower extremity to the knee.  
Homan's sign was negative.  

In a July 1999 letter, Dr. P.S. stated that on that date 
examination revealed right leg edema secondary to deep vein 
thrombosis that the veteran stated was diagnosed in 1992.  
The physician noted that the veteran wore compression hose on 
the right leg from toes to calf.  

A VA outpatient progress note dated in November 1995 shows 
that at that time the veteran complained of his feet swelling 
for years.  After examination, the assessment was venous 
insufficiency, right leg.  At an outpatient visit in 
February 2001, the examiner noted pitting edema of the right 
leg.  

Records and letters from a cardiologist, G.M., M.D., show 
that he saw the veteran on several occasions in 2002 and 
noted 3+ edema of the lower extremities in February 2002, no 
edema in March 2002, no edema in June 2002, and 2+ edema in 
December 2002.  He did not comment on the etiology of the 
edema.  

In a letter dated in January 2004, Dr. G.M. stated he had 
seen the veteran for follow-up of his chest pain and 
bilateral leg claudication.  He said that the veteran had 
severe claudication, right worse than left.  On examination, 
there was no edema of the extremities.  In a report dated in 
mid-January 2004, Dr. G.M. stated that peripheral arterial 
testing of the lower extremities showed no evidence of 
significant peripheral vascular occlusive disease at rest in 
the right or left leg.  

VA outpatient records show that at a visit in January 2004, 
the veteran reported no ankle swelling; on examination of the 
extremities there was 2+ edema.  At the July 2004 visit the 
veteran reported occasional ankle swelling; on examination of 
the extremities, there was no edema.  At a visit in November 
2004, the veteran reported no ankle swelling; on examination 
of the extremities, there was no edema.   

While there is evidence of the claimed leg and ankle weakness 
in terms of evidence of intermittent edema of the right lower 
extremity, neither of the other requirements for service 
connection is met.  That is, there is no evidence of leg or 
ankle disease or injury in service.  The earliest medical 
evidence of any such disability is dated in the early 1990s, 
and there is absolutely no competent evidence that relates 
any claimed ankle and leg weakness with manifestations of 
intermittent edema of the right lower extremity to service.  

To the extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the negative post-service medical evidence.  
See Maxon, supra; Forshey, supra. 

The Board acknowledges the veteran's contentions that his 
claimed leg and ankle weakness with intermittent edema of the 
right lower extremity is related to service. The Board 
observes, however, that as a layperson, he is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.  

Disability manifested by neck pain

The veteran has asserted that he almost broke his neck while 
testing tanks in service.  He states that he was a test 
driver at Aberdeen Proving Ground in Maryland.  He stated 
that they would try to turn the tank over while driving it 
and when it came down it would throw him into the top of the 
tank, banging his head and jerking his neck all around.  He 
stated that if he had reported the head banging, he could not 
have done his job.  

The veteran's service medical records include no complaint, 
finding, assessment, or diagnosis relative to his neck.  

The record includes a February 1993 letter from D.M., D.O., 
in which he stated that he had been the veteran's physician 
since September 1992 for injuries sustained in a motor 
vehicle accident involving injuries, including to his neck.  
Dr. D.O. stated that the veteran underwent physical therapy 
treatments but still had difficulties with exacerbation of 
pain, including in the cervical region.  

The record includes no other medial records related to the 
veteran's neck, including any records showing medical 
evidence of disability manifested by neck pain at any time 
from the receipt of the veteran's claim in October 1996 to 
the present.  The absence of treatment records or diagnosis 
of disability manifested by neck pain until decades after 
service is significant evidence against the claim.  The 
Federal Circuit has determined that a significant lapse in 
time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson, supra.  In addition, there 
is no medical evidence that suggests a causal relationship 
between the veteran's claimed disability manifested by neck 
pain and any incident of service, including banging his head 
on the top of a tank.  

There is simply nothing to support his claim except the 
veteran's implicit opinion that he has a current neck 
disability related to service.  While the veteran is 
competent to say that he sustained a head and neck injury, as 
a lay person he is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and this 
veteran's opinion that he has a current neck disability 
manifested by pain that is due to his remote experiences in 
testing tanks in rough terrain is therefore entitled to no 
weight of probative value.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu, supra.  

In summary, the service medical records show no neck 
complaints in service, and there is no medical evidence of a 
claimed neck disability manifested by pain at any time from 
the date of the service connection claim to the present.  
Further, there is no competent evidence that links the 
claimed disability to service or any incident of service.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim, and service connection for 
disability manifested by neck pain is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  

Hypertension

The veteran's service medical records include no findings 
relating to hypertension.  

In a letter dated in May 1991, P.G., M.D., stated that the 
veteran had had severe hypertension and was on Procardia, 
Capoten, and Lasix.  VA medical records dated from 2000 
through 2004 show the veteran was followed for hypertension, 
and letters from Dr. G.M, dated in 2002 note that he also 
followed the veteran for hypertension.  

While there is ample medical evidence that the veteran has a 
current diagnosis of hypertension, there is no evidence that 
hypertension was present in service or was manifest to a 
degree of 10 percent within the first year after separation 
from service.  Rather, the first evidence of hypertension is 
not until 1991, which was more than three decades after 
service, and there is no competent evidence that relates 
hypertension to service or any incident of service.  The 
veteran may feel that his hypertension was present in service 
or is causally related to his experiences during service; 
however, those are medical determinations, and, as noted 
earlier, as a lay witness, he does not have the medical 
training and experience to offer competent opinion evidence 
connecting any current disability such as his hypertension to 
his active service.  38 C.F.R. § 3.159(a); see also, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
supra.

As the preponderance of the evidence is against the claim for 
service connection for hypertension, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  

Heart disability

(i) Background

The veteran's service medical records are negative for any 
findings relating to heart disease.  

Records from G.B, M.D, who is a cardiologist, show that in 
July 1988 he evaluated the veteran for palpitations.  He 
noted that with the exception of periodic dizziness and 
palpitations variably associated with activities of the past 
year, the veteran's history was unremarkable.  The veteran 
denied chest pain, orthopnea, paroxysmal nocturnal dyspnea, 
syncope, peripheral edema and thrombophlebitis.  Dr. G.B. 
indicated that the basis of the veteran's palpitations was 
most likely supraventricular or ventricular ectopy.  He 
conducted Holter monitor and maximal stress tests, which were 
normal.  

At the veteran's initial visit in September 1990, Dr. D.W. 
noted that the veteran had previously been evaluated by Dr. 
G.B., the cardiologist, and that the cardiology evaluation 
included a maximal stress test and a Holter monitor that were 
unremarkable.  Dr. D.W. commented that the cardiologist felt 
there were no significant cardiac problems.  When Dr. D.W. 
examined the veteran in September 1990, he said that cardiac 
examination showed an occasional ectopic beat, but no clear-
cut murmur or gallop.  His assessment was palpitations of 
uncertain etiology with negative cardiology evaluation.  When 
he saw the veteran in October 1990 and January 1991, Dr. D.W. 
noted that cardiac examination showed a normal rhythm without 
murmur, gallop, rub, or click.  At an office visit in 
April 1991, Dr. D.W., noted that cardiac examination showed a 
slight tachycardia, but not a clear-cut murmur or gallop.  In 
June 1991, the veteran reported that he had had no chest 
pain, and cardiac examination showed a regular rhythm without 
murmur, gallop, rub, or click.  

VA medical records show that in December 2001 and January 
2002, the veteran was seen with complaints of right lower 
extremity pain and chest pain primarily associated with leg 
pains.  The impression after an extended examination in 
January 2002 was chest wall pain.   

Records and letters dated in 2002 from Raytel Nuclear Imaging 
and from the cardiologist, Dr. G.M., show that Dr. G.M. 
evaluated the veteran because of reports of recurrent chest 
pressure along with shortness of breath spells and leg 
swelling.  The veteran's risk factors for coronary artery 
disease were noted to include his age, gender, diabetes 
mellitus, and hypertension.  It was also noted that the 
veteran had a past history of smoking and a family history of 
heart disease.  An echocardiogram revealed normal left 
ventricular systolic function with 73 percent ejection 
fraction and mild mitral and tricuspid valve insufficiencies.  
An adenosine Myoview scan was negative for ischemia or 
infarction.  In a letter dated in June 2003, Dr. G.M. stated 
that he had seen the veteran for follow-up, and the veteran 
reported occasional chest tightness, but denied any prolonged 
episodes.  
VA outpatient records show that when the veteran was seen for 
follow-up of diabetes mellitus in September 2002, the 
assessment after examination included coronary artery 
disease.  VA outpatient records dated in January 2004 and 
July 2004 show that at those times the veteran denied a 
history of chest pain.  In November 2004, the veteran 
reported he had recently been to a private hospital emergency 
room for a medical check for complaints of chest pain; at the 
VA visit, he had no complaints, and no cardiac abnormalities 
were noted on examination.  

(ii) Analysis

The veteran asserts that he has a heart disability related to 
service, and on a VA Form 21-4138 received in August 2003, he 
referred to "sticking valves" and having "only 70 percent 
left."  He contends that his claimed heart disability is due 
to exposure to mustard gas, herbicides (including Agent 
Orange), and radiation in service.  

The veteran contends that he was exposed to mustard gas in 
gas chambers during basic training at Fort Chaffee, Arkansas, 
in 1951.  He also contends exposure to mustard gas while he 
was in the HSCO, 73rd Engineer Battalion C in Korea in 1951 
and 1952, when he drove trucks carrying canisters that he 
believes contained mustard gas.  He asserts that the 
canisters he handled looked like photographs of mustard gas 
canisters shown being hauled in railroad cars in India in 
November 1945 and the same kind of canisters being dumped in 
the Bay of Bengal, also in November 1945.  The veteran 
describes the canisters as black with white lettering and 
having corks.  He sates that he could see a mustard-colored 
oily white substance seeping around the corks.  

Relative to the award of service connection for the veteran's 
claimed heart disability based on exposure to mustard gas in 
service, the Board notes, as outlined earlier in the 
decision, that under the provisions of 38 C.F.R. § 3.316 
service connection is warranted where the veteran experienced 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service and subsequently develops a 
chronic form of a disease listed in 38 C.F.R. § 3.316(a).  
Specifically, the conditions listed include chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer, 
squamous cell cancer of the skin, chronic laryngitis, 
bronchitis, emphysema, asthma, COPD, and acute nonlymphocytic 
leukemia.  Significantly, no type of heart disorder is listed 
as one for which service connection may be granted on the 
basis of mustard gas exposure under 38 C.F.R. § 3.316.  In 
any event, the record shows that in response to a request 
from the RO for records of exposure to mustard gas or 
Lewisite, the service department reported in June 2003 that 
it had no records of the veteran having been exposed to 
chemical agents.  

As to exposure to herbicides (Agent Orange), the veteran 
contends that such exposure took place when he was loading 
and hauling canisters on the trucks that he drove while 
stationed in Korea

Earlier in the decision, the Board outlined the VA regulation 
pertaining to the award of service connection on a 
presumptive basis for certain diseases, where the veteran had 
service in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Because was in service from 1951 
to 1954, the presumption of exposure to herbicides in service 
does not apply to his claim, and in any event, no type of 
heart disease is listed as a disease for which service 
connection may be granted on the basis of herbicide exposure 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  Further, 
in response to the RO's request for any documents showing the 
veteran was exposed to herbicides, the service department 
reported in June 2003 that is has no records that the veteran 
was exposed to herbicides in service.  

The veteran also contends that he was exposed to ionizing 
radiation in service stating that he had onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  He stated that the test took place in February or 
March 1951 at Fort Chaffee, Arkansas.  He reports that he 
witnessed four tests and that he and others took turns firing 
the nuclear projectiles from a bazooka resting on their 
shoulders.  He stated that they were 75 to 100 yards from the 
explosion and there were direct hits on tanks that ate holes 
in the tanks.  He states that the heat was hotter than the 
sun.  In addition, the veteran responded in a questionnaire 
that he is claiming exposure as a result of the American 
occupation of Hiroshima or Nagasaki, Japan, and states that 
in 1951 and 1952 he spent eight days in Japan, arriving and 
departing through Yokohama, Japan, on his way to and from 
Korea.  He states that he was in HSCO, 73rd Engineers, C 
Battalion.  

As to his contention that his heart disability was caused by 
exposure to ionizing radiation in service, the claim does not 
qualify for consideration for the presumptions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) because no type of heart 
disease is among the diseases to which the presumption 
applies.  38 C.F.R. § 3.309(d).  Further, service connection 
is not warranted for the veteran's claimed heart disability 
based on development under 38 C.F.R. § 3.311.  

With respect to consideration of the claim under 38 C.F.R. § 
3.311, as noted above, the term "radiogenic disease" for 
purposes of 38 C.F.R. § 3.311 means a disease that may be 
induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The 
radiogenic diseases listed in the regulation do not include 
any type of heart disease, and the record includes no 
competent scientific or medical evidence that heart disease 
may be induced by ionizing radiation.  

Other than the veteran's own statement in which he contends 
that his heart disability may be related to exposure to 
ionizing radiation, there is no evidence that exposure to 
ionizing radiation causes any type of heart disorder.  The 
Board again observes, however, that he, as a layperson, is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, supra; Espiritu, supra.  
Without more, the Board must find there is no competent 
evidence that the veteran's claimed heart disability is a 
radiogenic disease.

As the requirement of the presence of radiogenic disease has 
not been met, it shall not be determined that the disease 
resulted from exposure to ionizing radiation.  38 C.F.R. 
§ 3.311(b)(1)(iii).  Under the circumstances, with respect to 
this claim VA is entitled to discontinue the special 
development procedures set forth in 38 C.F.R. § 3.311(b).  
See Wandel v. West, 11 Vet. App. 200 (1998).  

Review of the entire record shows no medical evidence of any 
cardiovascular disease, including heart disease during 
service or for many years thereafter.  Service medical 
records show no complaints, symptoms, or diagnosis of a heart 
disability while the veteran was in service.  Further, the 
earliest medical evidence concerning any complaints 
concerning the heart is dated in the late 1980s, and, in 
addition, there is no medical evidence that suggests a causal 
relationship between the veteran's claimed heart disability 
and any incident of service, including claimed exposure to 
mustard gas, Agent Orange, or ionizing radiation.

In the absence of any competent evidence of abnormal findings 
concerning the veteran's heart in the service medical records 
or for decades thereafter, and without medical evidence 
suggesting a causal link between a current disability and an 
incident of service, the Board concludes that service 
connection for heart disease is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a heart disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra. 

Diabetes mellitus

(i) Background

The veteran's service medical records show no findings 
relating to diabetes mellitus.  

In his May 1991 letter, Dr. P.G. stated that the veteran had 
diabetes mellitus Type I and was on Insulin.  He stated that 
the veteran's diabetes mellitus Type I was very labile, with 
wide-ranging blood sugars in the office.  

Records from Seminary Drive Medical Center and P.S., D.O, 
show that in December 1991 and January 1992, the veteran 
received treatment for diabetes mellitus, which was described 
as being in poor control.  VA hospital discharge instructions 
pertaining to November 1992 hospitalization for venous 
thrombosis show that the final diagnosis included Type I 
diabetes mellitus.  

VA medical records show that when the veteran was seen in 
April 1994 because of head congestion, he was noted to have a 
history of insulin dependent diabetes mellitus.  The veteran 
reported that he was discovered to have diabetes in 1990 but 
he believed he had it much longer.  

At the October 1994 VA examination, the veteran was noted to 
have been in insulin since 1992 for his diabetes.  After 
examination, the diagnosis included diabetes mellitus, 
insulin dependent.  

In a VA outpatient progress note dated in January 1995, the 
physician stated that the veteran had urinary frequency due 
to diabetes and prostatism.  

At the September 1996 general medical examination at Stop Six 
Community health Center, the veteran was noted to have a 
history of insulin-dependent diabetes mellitus since 1991.  
The physician's assessment after examination was that the 
veteran had diabetes mellitus with uncertain control.  

Later medical records, including VA medical records dated 
through 2004, show that the veteran has continued to be 
followed for diabetes mellitus.  

(ii) Analysis

The veteran appears to be contending that his diabetes 
mellitus is related to his claimed in-service exposure to 
ionizing radiation.  In the section of the decision 
pertaining to service connection for a heart disability, the 
Board outlined the veteran's specific statements regarding 
the circumstances of his claimed radiation exposure in 
service.  

Based on its review of all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's diabetes mellitus, claimed due to 
radiation exposure, was incurred in or aggravated by service.  
First, the claim does not qualify for consideration for the 
presumptions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) because the disease at issue, diabetes mellitus, is 
not among the diseases to which the presumption applies.  
38 C.F.R. § 3.309(d).  

Further, service connection is not warranted for diabetes 
mellitus based on development under 38 C.F.R. § 3.311.  As 
with heart disease discussed above, diabetes mellitus is not 
among the list of radiogenic diseases found at 38 C.F.R. 
§ 3.311(b)(2), and the veteran has presented no competent 
scientific or medical evidence that diabetes mellitus is a 
radiogenic disease, that is, one that may be induced by 
exposure to ionizing radiation.  There is only the veteran's 
implicit opinion on this matter.  The Board again observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  Jones, supra; 
Espiritu, supra. As the record includes no competent evidence 
that the veteran's diabetes mellitus is a radiogenic disease, 
there is no basis for further development under the 
provisions of 38 C.F.R. § 3.311.  See Wandel v. West, 11 Vet. 
App. 200 (1998).  

Reviewing the veteran's claim under the general laws and 
regulations governing VA compensation entitlement does not 
yield a different result.  There is nothing in the service 
medical records showing a complaint, finding, or diagnosis 
related to diabetes mellitus in service, nor is there 
evidence of the presence of diabetes mellitus until many 
decades after service, with the earliest medical evidence 
showing evaluation and treatment for this disease in the 
1990s.  Further, there is no medical evidence that suggests a 
causal relationship between the veteran's diabetes mellitus 
and any incident of service, including any claimed exposure 
to ionizing radiation.  

The Board is cognizant of the veteran's claim that he was 
exposed to Agent Orange when he was loading and hauling 
canisters on the trucks that he drove while stationed in 
Korea.  As noted above, however, while diabetes is one of the 
diseases associated with herbicide exposure under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e), because was in service from 
1951 to 1954, the presumption of exposure to herbicides in 
service does not apply to his claim   Further, in response to 
the RO's request for any documents showing the veteran was 
exposed to herbicides, the service department reported in 
June 2003 that is has no records that the veteran was exposed 
to herbicides in service.  

In summary, the Board finds that diabetes mellitus was not 
shown in service or for many years thereafter, and the 
evidence does not demonstrate that the veteran's diabetes 
mellitus is linked to any incident of service, including any 
claimed exposure to ionizing radiation.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim, and service connection for diabetes mellitus is 
not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b).  

Leukemia, lung cancer, skin cancer, cancer of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, and liver;  and multiple 
myeloma, to include as due to exposure to ionizing radiation.  

While the veteran has filed claims for service connection for 
leukemia, lung cancer, skin cancer, cancer of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder and liver; and multiple 
myeloma, all of which he contends are due to exposure to 
ionizing radiation in service, all of these claims are 
without merit.  While the record includes a large volume of 
private and VA medical records, there is in the claims file 
no medical evidence of the presence of any leukemia, any of 
the claimed cancers, or multiple myeloma.   

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In the absence of medical evidence of 
leukemia, lung cancer, skin cancer, cancer of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder or liver; or multiple 
myeloma, there can be no valid claim, and service connection 
for these claimed disabilities is not warranted.  

As the preponderance of the evidence is against the claims 
for service connection for leukemia, lung cancer, skin 
cancer, cancer of the thyroid, breast, pharynx, esophagus, 
stomach, small intestine, pancreas, bile ducts, gall bladder, 
liver, and multiple myeloma, all claimed due to exposure to 
ionizing radiation, the benefit of the doubt doctrine is not 
for application, and all such claims must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened; the appeal of this matter is 
granted to this extent only.  

The claim of entitlement to service connection for tinnitus 
is reopened; the appeal of this matter is granted to this 
extent only.  

Service connection for syphilis is denied.  

Service connection for a right scrotum cyst, a malignant 
growth of the genitourinary system, abnormalities of the 
testicles, spermatocele, and orchitis is denied.  

Service connection for squamous papilloma, right nostril 
(claimed as nose cancer, nasal obstruction, nose bleeds, and 
loss of smell) is denied.  

Service connection for headaches is denied.  

Service connection for hemorrhoids is denied.  

Service connection for ankle and leg weakness with edema of 
the right lower extremity is denied.  

Service connection for disability manifested by neck pain is 
denied.  

Service connection for hypertension is denied.  

Service connection for a heart disease is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for leukemia, lung cancer, skin cancer, 
cancer of thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile ducts, gall bladder, and liver; and 
multiple myeloma, to include as due to exposure to ionizing 
radiation, is denied.  


REMAND

                                            Application to 
Reopen Claims

Turning first to the application to reopen claims for service 
connection for urethritis and a hiatal hernia with reflux and 
vascular calcification of the abdomen, the Board notes that, 
in a recent decision in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the Court noted that, in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Generally, a claimant is seeking to 
reopen a finally denied claim for service connection because 
there is either no evidence on one or more of the three 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam), elements to establish service 
connection or insufficient evidence on one or more of these 
elements.  Therefore, material evidence would be (1) evidence 
on an element where the claimant initially failed to submit 
any competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.

The Board finds that the RO did not fulfill its notice 
obligations with respect to informing the appellant of the 
evidence and information that was needed to substantiate his 
attempts to reopen his claims for service connection for a 
urethritis and a hiatal hernia with reflux and vascular 
calcification of the abdomen.  Further, the natural effect of 
this failure was to prejudice the appellant because it 
precluded him from participating effectively in the 
processing of his claims.  

In considering the application to reopen the claim for 
service connection for urethritis, the RO should consider the 
fact that the service medical records show that the veteran 
was treated for recurrent episodes of gonorrhea during 
service and a post-service January 1993 VA medical record 
includes a provisional diagnosis of urethral stricture from 
past gonorrhea. 

                             Additional Claims for Service 
Connection

Having determined that new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the 
claims must now be reviewed and adjudicated on a de novo 
basis.  Prior to that, it is the opinion of the Board that 
further development is required.  In this regard, the veteran 
has stated that he had a VA audiology examination at the Los 
Angeles VA Medical Center (VAMC) in October 1969.  In 
June 1999, the RO requested that the Los Angeles VAMC search 
for the October 1969 medical report, but the VAMC was not 
able to provide the requested records stating there were no 
such records in its archive binders; it suggested that the 
Waco RO check with the Los Angeles RO.  There is no 
indication that this was done.  In this regard, the Board 
notes that on a VA Form 21-526, Veteran's Application for 
Compensation or Pension, received at the Los Angeles RO on 
October 24, 1969, the veteran reported that physicians at the 
Wadsworth VA Hospital in Los Angeles had information about 
his hearing problems dated October 17, 1969.  

In a statement received in April 1998, the veteran stated 
that he had undergone a VA audiological examination in March 
1998 and that he had been advised by his audiologist that the 
acoustic trauma he suffered while serving in the artillery 
had caused his hearing loss and tinnitus.  In addition, at 
his October 1998 hearing, the veteran testified that the 
doctor at St. Paul Hospital who evaluated his hearing asked 
him whether he had been in the military and said that his 
hearing loss came not from his civilian work but from his 
exposure to noise in the field artillery.  While the hearing 
officer noted that if he wished, the veteran could file an 
application to reopen the previously denied claim for hearing 
loss, he did not advise the veteran to attempt to obtain a 
statement from the physician about whom he had testified.  
While the record includes some records from St. Paul Hospital 
such as pulmonary function studies, there is no indication 
that action has been taken to obtain records from that 
facility specifically related to the veteran's hearing loss, 
nor has action been taken to obtain a medical opinion from 
the physician who reportedly evaluated his condition.  
Further, no action has been taken to obtain a written opinion 
from the VA audiologist who examined the veteran in March 
1998.  This should be done.  

The discussion of the hearing loss claim earlier in the 
decision describes the two letters from Dr. D.W., one in 
February 1989 and one in February 1999, the earlier 
attributing the veteran's sensorineural loss to noise 
exposure and stating that the veteran had no risk factors 
save for noise exposure at work.  In the February 1999 
letter, Dr. D.W. related the veteran's sensorineural hearing 
loss to noise exposure in service.  In a letter to Dr. D.W. 
dated in June 1999, the RO requested that he provide the 
reasons why he was now of the opinion that the veteran's 
hearing loss is related to service versus post service 
employment.  There is no indication in the record that Dr 
D.W. replied to the RO's letter, nor is there any indication 
that the RO notified the veteran that it did not receive a 
response.  In view of the provisions of 38 C.F.R. § 3.159 and 
the enhanced duty to notify and assist the veteran that came 
into effect during the course of the appeal, action should be 
taken to notify the veteran that Dr. D.W. did not provide the 
requested information and notify the veteran that he may 
supply it.  

In addition, in order to facilitate its decision on the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, the Board will order a new VA 
audiology examination and medical opinion that takes into 
account the veteran's noise exposure in service as well as 
after service.

Among the veteran's claims is entitlement to service 
connection for prostate cancer with bladder and urethra 
conditions, to include as due to exposure to ionizing 
radiation.  In its December 2004 letter to the veteran, the 
RO stated that service connection was first denied for 
service connection for prostatic carcinoma with metastasis in 
a rating decision dated March 8, 1993 [sic 1997] and that he 
was notified of that decision in April 1997.  The RO went on 
to say that the appeal period had expired and that decision 
was now final with new and material evidence being needed to 
reopen the claim.  Review of the record shows that in June 
1997 the veteran filed a statement in which he requested 
reconsideration of the March 1997 decision, and the Board 
construes this as the veteran's notice of disagreement with 
that decision.  The Board will therefore treat the prostate 
cancer claim as an original service connection claim.  

The record includes a May 1991 letter from P.G., M.D., at the 
Fort Worth Internal Medicine & Cardiovascular clinic in which 
he states that the veteran has prostatic carcinoma with 
metastasis.  Also in the record is the report of an 
October 1994 VA examination.  At that examination, the 
physician noted the earlier reference to prostatic carcinoma 
with metastases but upon examination of the veteran, while 
there was some enlargement of the prostate, there were no 
findings to suggest prostatic carcinoma.  The diagnosis was 
"no prostatic cancer observed."  Later VA medical records 
show treatment for benign prostatic hyperplasia and 
prostatitis.  Among the VA outpatient records is a December 
1999 progress note with the impression including past history 
of prostate cancer while in a January 2000 progress note, the 
impression included prostate cancer.  

In view of the conflicting evidence as to the presence of 
prostate cancer, it is the judgement of the Board that action 
should be taken to confirm or rule out the diagnosis.  Then, 
if it is determined that the veteran has prostate cancer or 
the residuals thereof, the claim should be further developed 
with consideration of the provisions of 38 C.F.R. § 3.311, as 
appropriate.  In this regard, the veteran contends that he 
participated in an atmospheric nuclear test at Fort Chaffee, 
Arkansas, in 1951.  He has also contended exposure to 
ionizing radiation when he traveled to and from Korea via 
Japan in 1951.  

The veteran is seeking service connection for non-malignant 
respiratory disorders including bronchitis, emphysema, 
asthma, and COPD, and he has contended that those diseases 
are due to exposure to toxic chemicals and tobacco use, which 
he states he began in service, increased after service, with 
an unsuccessful attempt to stop in 1979, finally succeeding 
stopping in 1991.  The RO has construed such statements, 
which were first received in May 1998, to include a separate 
claim for service connection for tobacco use.  Letters and 
reports from a pulmonologist, J.V., M.D., in 1988 and from 
Dr. D.W., also a pulmonologist, in 1990, indicate that they 
attributed the veteran's pulmonary problems at least in part 
to smoking, and the record shows that the veteran has 
continued to carry the diagnosis of COPD and intermittent 
bronchitis.  The Board therefore regards the issues regarding 
tobacco use and the claimed respiratory disorders to be 
intertwined to the extent that tobacco use in service is 
claimed to have caused respiratory disability and 
alternatively the implied claim that nicotine dependence had 
its onset in service (as the veteran asserts that he started 
smoking in service) and that the respiratory disorders are 
secondary to the resultant tobacco use.  In view of these 
contentions, the Board will recharacterize the claim of 
entitlement to service connection for tobacco use as 
entitlement to service connection for nicotine dependence.  

For claims filed prior to June 8, 1998, such as this one, the 
VA General Counsel has held that direct service connection my 
be established for disability shown to result from tobacco 
use during active service.  VAOGCPREC 2-93 (O.G.C. Prec. 2-
93); 58 Fed. Reg. 42,756 (1993).  To establish entitlement, 
the record must contain medical evidence of a current 
disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service.  
Id.; see Davis v. West, 13 Vet. App. 178 (1999).  

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VAOGCPREC 19-97; 62 
Fed. Reg. 37,954 (1997).  For claims alleging secondary 
service connection for a current disease on the basis of 
nicotine dependence acquired in service, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence that nicotine dependence arose in service, 
and (3) medical evidence of a relationship between the 
current disability and the nicotine dependence.  The 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  Id.  

The record currently contains no medical evidence or opinion 
to substantiate nicotine dependence in service.  As noted 
above, medical evidence is required to show that the veteran 
incurred nicotine dependence in or due to service.  
VAOPGCPREC 19-97.  The veteran should therefore be notified 
that such evidence is necessary to substantiate his claim.  
As to the remaining question of whether the COPD or other 
claimed respiratory disease is causally related to in-service 
tobacco use, the only competent evidence that addresses the 
question consists of the letters and referenced above, 
wherein pulmonologists in 1988 and 1990 indicated that the 
COPD was due to smoking without differentiating between 
smoking during and after service.  Under these circumstances, 
the Board will request an examination and medical opinion 
regarding the relationship of any currently diagnosed 
respiratory disease to in-service tobacco use or any other 
incident of service, including claimed exposure to toxic 
chemicals in service.  

The veteran is also claiming entitlement to service 
connection for pneumoconiosis and silicosis, to include as 
the result of asbestos exposure and radiation exposure.  In 
support of his claim he has submitted a July 2001 letter from 
P.L., M.D., a radiologist and NIOSH B-reader, who stated that 
he evaluated June 2001 chest radiographs for the presence and 
classification of pneumoconiosis, using ILO guidelines.  The 
physician stated there were bilateral interstitial fibrotic 
changes consistent with asbestosis in a patient who has had 
an adequate exposure history and latent period.  The Board 
notes that asbestosis is a pneumoconiosis due to asbestos 
particles.  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  

The RO denied the claim for service connection for 
pneumoconiosis and silicosis in part because it said the 
evidence available for review did not show that the veteran 
was exposed to asbestos or silica during service.  The Board 
notes that on a VA Form 21-4138, Statement in Support of 
Claim, dated in May 2004, the veteran indicated he was 
exposed to asbestos on the "USS Wm Black" in San Francisco, 
California, and the "USS General Eisenhower" in Korea.  He 
also stated that while driving a truck in Korea while on 
active duty, he was exposed to dust, sand, and rocks.  In 
addition, on a VA Form 21-4138, dated in August 2003, the 
veteran reported that he had been exposed to asbestos post-
service, when he worked a Dallas Power and Light Company from 
1976 to 1988.  Office records from D.G., M.D., show that in 
May 2002, the veteran gave a history of having been exposed 
to asbestos for 25 to 30 years.  

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations for these types of cases.  However, in 1988 VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
In addition, an opinion by the VA General Counsel discussed 
the provisions of M21-1 regarding asbestos claims and, in 
part, also concluded that medical nexus evidence was needed 
to establish a claim based on inservice asbestos exposure.  
See VAOPGCPREC 4-00.

Based on the foregoing, VA must analyze the veteran's claim 
for service connection for a pulmonary/respiratory 
disability, claimed as a residual of asbestos exposure, under 
the established administrative protocols.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-
125 (1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the Court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the its 
claim-development procedures).  With these claims, the RO 
must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In McGinty, the Court held that, while the veteran, as a lay 
person, was not competent to testify as to the cause of his 
disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  McGinty, 4 Vet. App. at 432.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  In this regard, 
the veteran appears to be contending that while he was in the 
Army he was exposed to asbestos on two different Navy ships.  
If this is the case, he should be requested to confirm the 
identification of those vessels and provide any other 
information he can, such as the dates and his activities, 
relative to the circumstances of his claimed asbestos 
exposure in service.  Action should be taken to attempt to 
confirm any claimed exposure.  If it is confirmed that the 
veteran was on specific Naval vessels at specific times, that 
information should be forwarded to the Navy Medical Liaison 
Office for determination of exposure to asbestos.  

In view of the foregoing, the Board will remand this issue 
for full compliance with the guidelines set out above, to 
include development and a determination, with specific 
consideration of the veteran's contentions, as to whether the 
veteran was exposed to asbestos in service, and, if so, 
development of whether and under what circumstances there was 
post-service occupational or other asbestos exposure, and a 
determination as to whether there is a relationship between 
claimed inservice asbestos exposure and the claimed disease, 
keeping in mind the latency and exposure information 
discussed above.  If it is determined that the veteran was 
exposed to asbestos in service, and after any necessary 
development concerning post-service asbestos exposure, the 
veteran should be provided a VA examination and an opinion 
should be obtained.  

Finally, the veteran has a remaining claim of entitlement to 
service connection for cellulitis.  In a letter dated in 
September 2005, the RO certified the appeal to the Board.  In 
late October 2005, the veteran submitted evidence directly to 
the Board.  That evidence is relevant to the claim for 
service connection for cellulitis, but the veteran did not 
waive consideration of that evidence by the Agency of 
Original Jurisdiction.  Because the case is also being 
remanded for other reasons, the Board will include this issue 
in the remand rather than correspond separately about this 
matter.  The Board will request that the AMC, which is part 
of the Veterans Benefits Administration, consider the 
evidence and readjudicate the claim, with inclusion of the 
issue in a supplemental statement of the case, if 
appropriate.  This is in compliance with the provisions of 
38 C.F.R. § 20.1304 (2005).  

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO must notify the veteran of 
the evidence and information that is 
necessary to reopen the claims for 
service connection for urethritis and a 
hiatal hernia with reflux and vascular 
calcification of the abdomen and notify 
the claimant of the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for service connection.  
Such notice must be specific to the 
claims to reopen service connection for 
urethritis and a hiatal hernia with 
reflux and vascular calcification of the 
abdomen.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).

2.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied 
with respect to the remaining claims for 
service connection.    See also 38 C.F.R. 
§ 3.159 (2005).  Specific notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) should:  (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claims; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; (4) request or tell 
the claimant to provide any evidence in 
the claimant's possession that pertains 
to the claims; and (5) an explanation as 
to the information or evidence needed to 
establish disability ratings and 
effective dates for his claims for 
service connection, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3.  The AMC/RO must take action to obtain 
and associate with the claims file the 
report of a VA audiology examination of 
the veteran that reportedly took place at 
the VAMC in Los Angeles, California, on 
October 17, 1969.  It should be noted 
that in response to a request for that 
report in 1999, the Los Angeles VAMC 
reported it was not able to provide the 
requested records stating there were no 
such records in its archive binders; it 
suggested that the Waco RO check with the 
Los Angeles RO.  All action to obtain the 
requested report should be documented 
fully in the claims file.  

4.  The AMC/RO should contact the veteran 
and request that he provide more specific 
identification in terms of name or date 
of treatment as to the physician at St. 
Paul Hospital who evaluated his hearing 
and said that his hearing loss came not 
from his civilian work but from his 
exposure to noise in the field artillery.  
With authorization from the veteran, take 
action to obtain a written opinion from 
that individual in terms of whether it is 
at least as likely as not (50 percent or 
greater probability) that any current 
bilateral hearing loss and/or tinnitus is 
causally related to the veteran's noise 
exposure in service.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed nexus, 
whereas "less likely" would weigh 
against the claim.

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

5.  Notify the veteran that Dr. D.W. did 
not respond to the June 1999 request that 
he provide the reasons explaining the 
change in his opinion regarding the 
etiology of the veteran's hearing loss in 
letters dated in February 1989 and 
February 1999.  In the February 1989 
letter, Dr. D.W. attributed the veteran's 
sensorineural loss to noise exposure and 
stated that the veteran had no risk 
factors save for noise exposure at work.  
In the February 1999 letter, Dr. D.W. 
related the veteran's sensorineural 
hearing loss to noise exposure in 
service.  Advise the veteran that Dr. 
D.W. did not respond to the June 1999 RO 
letter, and provide the veteran the 
opportunity to contact Dr. D.W., and 
submit the requested information to VA.  

6.  Based on medical records in the 
claims file identify and contact the 
audiologist who conducted the VA 
audiology examination at the VA 
outpatient clinic in Fort Worth, Texas, 
in March 1998 and if that individual is 
available, provide that audiologist with 
the claims file and a copy of this REMAND 
and request that he provide a written 
opinion in terms of whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
bilateral hearing loss and/or tinnitus is 
causally related to the veteran's noise 
exposure in service.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed cause or 
nexus, whereas "less likely" would 
weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.  

7.  Notify the veteran that the evidence 
needed to substantiate a claim for 
service connection for nicotine 
dependence must include medical evidence 
that he has nicotine dependence and that 
it either had its onset in service or is 
due to some incident of service.  He 
should be notified that without such 
evidence any secondary service connection 
claim for any lung disease resulting from 
consideration of both smoking in service 
and after service cannot succeed.  

8.  Request that the veteran provide a 
statement with as much detail as possible 
concerning any post-service exposure to 
asbestos and any in-service duties or 
activities that may have resulted in 
exposure to asbestos, including 
confirming or elaborating on the 
identification of the Navy ships he 
previously identified as the "USS Wm 
Black" and the "USS General 
Eisenhower" and provide any other 
information he can, such as the dates and 
his activities, relative to the 
circumstances of his claimed asbestos 
exposure in service.  Any such relevant 
information should be forwarded to the 
Navy Medical Liaison Office for 
determination of exposure to asbestos in 
service.  

Then, after considering any additional 
evidence received pursuant to this remand 
and all of the applicable law, the AMC/RO 
is requested to make the following 
finding of fact:  Is it at least as 
likely as not (50 percent probability or 
higher) that the veteran was exposed to 
asbestos during active service.  

9.  If it is determined that it is at 
least as likely as not that the veteran 
was exposed to asbestos in service, the 
AMC/RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination to determine whether the 
veteran currently has an interstitial 
lung disease related to claimed in-
service exposure to asbestos.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The clinician should 
also determine if additional chest 
radiographs are necessary.  A designated 
"B-reader" radiologist should then read 
these radiographs.  A "B-reader" 
radiologist is one certified by 
examination to read and grade asbestos 
films.  If the radiologist determines 
that a high resolution computed 
tomographic examination of the chest is 
necessary in order to verify the 
diagnosis, this should be accomplished.  
Any other necessary special studies or 
tests are to be accomplished, to include 
testing the appellant's sputum for 
evidence of asbestos fibers.  All test 
results and findings should be included 
in the claims folder, along with a 
detailed analysis of those results and 
findings.  The claims folder and this 
Remand should be reviewed prior to any 
testing, and said review should be noted 
in the record. 

Following the clinical examination and 
any tests that are deemed necessary, the 
clinician is asked to opine (a) whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran has asbestos-related lung or 
pleural disease and, if so, (b) whether 
it is at least as likely as not that such 
disease is linked to in-service exposure 
to asbestos.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed 
diagnosis and etiology or nexus, whereas 
"less likely" would weigh against the 
claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

10.  In any event, the veteran should be 
provided a VA examination to determine 
the nature and etiology of any other non-
malignant respiratory disorder to include 
the veteran's claimed bronchitis, 
emphysema, asthma, and COPD.  All 
indicated studies should be performed.  
The examiner should individually confirm 
or rule out diagnoses of bronchitis, 
emphysema, asthma, and COPD.  After 
examination and review of the record, for 
each diagnosed respiratory disease, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the disease had its onset in service or 
is causally related to any incident of 
service, to include tobacco use and/or 
claimed exposure to toxic chemicals.  

Also, if there has been added to the 
record medical evidence that the veteran 
has nicotine dependence that had its 
onset in service or is causally related 
to service, the examiner should provide, 
for each diagnosed respiratory disease, 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the disease is causally 
related to any tobacco use associated 
with the nicotine dependence.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed cause or 
nexus, whereas "less likely" would 
weigh against the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

11.  In addition, the veteran should be 
provided with a VA audiology examination 
to determine the nature and etiology of 
any bilateral hearing loss and/or 
tinnitus.  All indicated studies should 
be performed.  After examination and 
review of the record, the audiologist 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
any current bilateral hearing loss and/or 
tinnitus is causally related to service 
or any incident of service, including 
noise exposure from artillery and other 
weapons fire.  The clinician is advised 
that an opinion of "more likely" or 
"as likely" would support a finding of 
the claimed cause or nexus, whereas 
"less likely" would weigh against the 
claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

12.  The veteran should also be provided 
a VA urology examination to confirm or 
rule out a diagnosis of prostate cancer 
and/or residuals thereof.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the veteran 
has prostate cancer or residuals thereof.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed cause or 
nexus, whereas "less likely" would 
weigh against the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

13.  If it is determined that the veteran 
has prostate cancer or residuals thereof, 
action should be taken to comply with the 
development of the under the provisions 
of 38 C.F.R. § 3.311 in view of the 
veteran's contentions that he was exposed 
to ionizing radiation at Fort Chaffee, 
Arkansas, and in Japan on his way to and 
from Korea in 1951 and 1952, which would 
fall in the category of "Other exposure 
claims" in 38 C.F.R. § 3.311(a).  

14.  Thereafter, the AMC/RO must review 
the claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
it should be accomplished before further 
consideration of the claims on appeal. 

15.  Then, the AMC/RO must review the 
record and adjudicate the application to 
reopen claims for service connection for 
urethritis and a hiatal hernia with 
reflux and vascular calcification of the 
abdomen, with consideration of service 
medical records that show that the 
veteran was treated for recurrent 
episodes of gonorrhea during service and 
a post-service January 1993 VA medical 
record includes a provisional diagnosis 
of urethral stricture from past 
gonorrhea; claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus on a de novo basis.  
Also, with consideration of all relevant 
evidence added to the record since the 
issuance of the applicable statement of 
the case or most recent applicable 
supplemental statement of the case, 
readjudicate the following:  entitlement 
to service connection for nicotine 
dependence, entitlement to service 
connection for non-malignant respiratory 
disease, including bronchitis, emphysema, 
asthma, and COPD, claimed due to exposure 
to toxic chemicals and tobacco use in 
service, and to include as secondary to 
nicotine dependence if service connection 
is granted for that disability; 
entitlement to service connection for 
pneumoconiosis and silicosis, to include 
as the result of asbestos exposure or 
ionizing radiation exposure; entitlement 
to service connection for prostate cancer 
with bladder and urethra conditions, to 
include as due to exposure to ionizing 
radiation; and entitlement to service 
connection for cellulitis.  

16.  If any benefit sought on appeal 
remains denied, the AMC/RO must issue an 
appropriate supplemental statement of the 
case that addresses any claim(s) 
remaining in appellate status including 
information to the veteran regarding the 
law and regulation concerning secondary 
service connection, if appropriate.  The 
veteran and his representative should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


